

116 S4238 IS: Cracking Down on Gangs and Deporting Criminals Act of 2020
U.S. Senate
2020-07-21
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS2d SessionS. 4238IN THE SENATE OF THE UNITED STATESJuly 21, 2020Mrs. Loeffler (for herself, Mrs. Blackburn, and Mr. Cotton) introduced the following bill; which was read twice and referred to the Committee on the JudiciaryA BILLTo amend title 18, United States Code, relating to criminal street gangs, and for other purposes. 1.Short titleThis Act may be cited as the Cracking Down on Gangs and Deporting Criminals Act of 2020.2.Criminal street gangsSection 521 of title 18, United States Code, is amended—(1)in subsection (b), by striking the circumstances and inserting a circumstance; (2)in subsection (c)—(A)in paragraph (3), by striking and at the end;(B)by redesignating paragraph (4) as paragraph (5); (C)by inserting after paragraph (3) the following:(4)an offense under section 1962; and; and(D)in paragraph (5), as so redesignated, by striking or (3) and inserting (3), or (4); (3)in subsection (d)—(A)by striking paragraphs (1) and (2) and inserting the following:(1)(A)participates in a criminal street gang with knowledge that its members engage in or have engaged in a continuing series of offenses described in subsection (c); (B)intends to promote or further the felonious activities of the criminal street gang or maintain or increase his or her position in the gang; (C)intends to acquire or maintain, directly or indirectly, through illegal activity by or on behalf of a criminal street gang, or proceeds derived therefrom any interest in or control of any real or personal property of any nature, including money; (D)occupies a position of organizer, supervisory position, or any other position of management or leadership with regard to a criminal street gang;(E)intends to cause, encourage, solicit, recruit, or coerce another to become a member or associate of a criminal street gang, to participate in a criminal street gang;(F)communicates, directly or indirectly, with another person any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to deter such person from assisting a member or associate of a criminal street gang to withdraw from such criminal street gang;(G)communicates, directly or indirectly, with another person any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to punish or retaliate against such person for having withdrawn from a criminal street gang;(H)communicates, directly or indirectly, with another person any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to punish or retaliate against such person for refusing to or encouraging another to refuse to become or obtain the status of a member or associate of a criminal street gang; (I)communicates, directly or indirectly, with another person any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to punish or retaliate against such person for providing statements or testimony against criminal street gangs or any criminal street gang member or associate; or(J)communicates, directly or indirectly, with another person any threat of injury or damage to the person or property of the other person or of any associate or relative of the other person with the intent to intimidate, deter, or prevent such person from communicating to any law enforcement or corrections officer, prosecuting attorney, or judge information relating to criminal street gangs, or criminal street gang members or associates; and; and(B)by redesignating paragraph (3) as paragraph (2); and(4)by adding at the end the following:(e)Criminal street gang database(1)In generalThe Attorney General shall establish and maintain a national criminal street gang database to facilitate the exchange of information between Federal, State, and local law enforcement agencies, prosecution and corrections agencies, offices, and departments. (2)Reporting of criminal street gang dataEach State and unit of local government that receives Federal funds under subpart 1 of part E of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (34 U.S.C. 10151 et seq.) shall submit to the Attorney General such information relating to criminal street gangs as the Attorney General may require to be included in the criminal street gang database established under paragraph (1). (f)Aliens associated with criminal gangsIf the sentence of an alien is enhanced under this section, or the sentence is eligible for enhancement regardless of whether such enhancement is actually applied or sought, the Attorney General shall report such sentence enhancement to the Department of Homeland Security, and the alien shall be subject to removal in accordance with section 241 of the Immigration and Nationality Act (8 U.S.C. 1231). (g)ReportingNot later than 1 year after the date of enactment of the Cracking Down on Gangs and Deporting Criminals Act of 2020, and each year thereafter, each United States Attorney shall submit to the Committee on the Judiciary of the Senate and the Committee on the Judiciary of the House of Representatives a report detailing the—(1)number of cases for which a sentence enhancement was sought under this section; and(2)the actual sentences imposed in the cases described in paragraph (1)..